                                Case 2:17-cv-03123-JAD-VCF Document 39 Filed 03/27/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Attorneys for Plaintiff
                      13                                     UNITED STATES DISTRICT COURT
                      14                                           DISTRICT OF NEVADA
                      15

                      16
                                OSCAR L. GARCIA; DONALD S.                       Case No. 2:17-cv-03123-JAD-VCF
                      17        SUTTON; and CLARENCE WILLIAMS,
                                                                                 [PROPOSED] STIPULATION AND ORDER
                      18                            Plaintiffs,                  TO STAY CASE

                      19                v.                                       [FIRST REQUEST]

                      20        EQUIFAX INFORMATION SERVICES,                    Complaint filed: December 28, 2017
                                LLC,
                      21
                                                    Defendants.
                      22

                      23                Plaintiffs Oscar L. Garcia, Donald S. Sutton, and Clarence Williams (“Plaintiffs”), by and

                      24        through their counsel of record, and Defendant Equifax Information Services, LLC (“Equifax”)
                      25
                                have agreed and stipulated to the following:
                      26
                                        On April 18, 2019, the plaintiffs in Robert Sustrik, et al v. Equifax Information Services,
                      27
                                Case No. 2:16-cv-02866-RFB-NJK (D. Nev.), appealed the trial court’s grant of summary
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:17-cv-03123-JAD-VCF Document 39 Filed 03/27/20 Page 2 of 3



                                judgment in favor of Equifax on a substantially similar class action as here. That appeal is Case
                         1

                         2      No. 19-15791, pending currently in the United States Court of Appeals for the Ninth Circuit.

                         3      Briefing in Sustrik will close on April 20, 2020.

                         4             The legal issue in Sustrik—whether a CRA can be liable based on a purported failure to
                         5
                                provide notice of reinvestigation results absent proof that the information in dispute was actually
                         6
                                inaccurate—overlaps with the class allegations that the Court struck in this case. Accordingly, the
                         7
                                Parties have stipulated to stay proceedings in this case pending a decision on the merits in Sustrik.
                         8

                         9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26        ///

                      27
                      28
                                                                               2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:17-cv-03123-JAD-VCF Document 39 Filed 03/27/20 Page 3 of 3



                                       This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                         1

                         2      improper purpose.

                         3             IT IS SO STIPULATED.
                                       Dated March 27, 2020
                         4
                                 KNEPPER & CLARK LLC                               SNELL & WILMER LLP
                         5
                                 /s/ Miles N. Clark                                /s/ Bradley T. Austin
                         6
                                 Matthew I. Knepper, Esq., SBN 12796               Bradley T. Austin, Esq.
                         7       Miles N. Clark, Esq., SBN 13848                   Nevada Bar No. 13064
                                 5510 So. Fort Apache Road, Suite 30               3883 Howard Hughes Parkway, Suite 500
                         8       Las Vegas, NV 89148                               Las Vegas, NV 89169
                                 Email: matthew.knepper@knepperclark.com           Email: baustin@clarkhill.com
                         9       Email: miles.clark@knepperclark.com
                      10                                                           KING & SPALDING
                                 KRIEGER LAW GROUP LLC                             Zachary A McEntyre, Esq. (Pro Hac Vice)
                      11         David H. Krieger, Esq., SBN 9086                  Misty L. Peterson, Esq. (Pro Hac Vice)
                                 2850 W Horizon Ridge Parkway, Suite 200           Kevin Jordan O'Brien, Esq. (Pro Hac Vice)
                      12         Henderson, NV 89052                               1180 Peachtree Street NE
                                 Email: dkrieger@kriegerlawgroup.com               Atlanta, GA 30309
                      13
                                                                                   Email: mpeterson@kslaw.com
                                 Counsel for Plaintiff                             Email: zmcentyre@kslaw.com
                      14
                                                                                   Email: kobrien@kslaw.com
                      15
                                                                                   Counsel for Defendant
                      16                                                           Equifax Information Services LLC
                      17                            ORDER GRANTING STIPULATION TO STAY CASE

                      18        IT IS SO  ITORDERED.
                                             IS SO ORDERED. This case is stayed for all purposes pending the Ninth Circuit's
                                disposition of Sustrik. The parties have ten days after the mandate is issued in Sustrik to move to
                      19        lift this stay.                               _________________________________________
                                                                              UNITED STATES DISTRICT COURT JUDGE
                      20
                                                                                 _________________________________
                                                                             DATED this ____ day of _____________ 2020.
                      21                                                         U.S. District Judge Jennifer A. Dorsey
                                                                                 Dated: March 27, 2020
                      22

                      23

                      24

                      25

                      26

                      27
                      28
                                                                              3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
